 


 HR 4131 ENR: To designate a portion of California State Route 91 located in Los Angeles County, California, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 4131 
 
AN ACT 
To designate a portion of California State Route 91 located in Los Angeles County, California, as the Juanita Millender-McDonald Highway. 
 
 
1.FindingsThe Congress finds the following: 
(1)Juanita Millender-McDonald was born on September 7, 1938, in Birmingham, Alabama, to the Reverend Shelly and Everlina Dortch Millender.  
(2)Juanita Millender-McDonald earned her bachelor’s degree from the University of Redlands in 1981, and her master’s degree from California State University, Los Angeles, in 1987.  
(3)Juanita Millender-McDonald was a true trailblazer, entering public service in 1990 as a member of the Carson City Council and becoming the first African-American woman to serve on the Carson City Council.  
(4)Continuing as a pioneer, Juanita Millender-McDonald served in the California State Assembly from 1992 to 1996, and in her first term, she became the first assembly member to hold the position of chairwoman of two powerful California State Assembly committees (Insurance and Revenue and Taxation).  
(5)Continuing to make history, Juanita Millender-McDonald served in the United States House of Representatives from 1996–2007, becoming the first African-American woman to chair any full House Committee when on December 19, 2006, she was named Chairwoman of the House Committee on House Administration.  
(6)A leader among leaders, a University of California study named Juanita Millender-McDonald one of the most effective Members of Congress.  
(7)As a Member of Congress, Juanita Millender-McDonald was the first African-American woman to give the national Democratic response to President Bush’s weekly radio address.  
(8)Juanita Millender-McDonald initiated the first annual Memorial Day tribute to women in the military at the Women in Military Service For America Memorial at Arlington National Cemetery.  
(9)As the founder of the Congressional Goods Movement Caucus, Juanita Millender-McDonald was a leader in the promotion of interstate commerce and a tireless advocate for the Port of Long Beach, and the Port of Los Angeles.  
(10)Juanita Millender-McDonald was instrumental in the $2,500,000,000 project that created the Alameda Corridor, a 20-mile rail expressway that opened in April 2002 and is a vital connection between the ports and America’s rail system.  
(11)As the founder and executive director of the League of African-American Women, an organization responsible for the annual AIDS Walk for Minority Women and Children, the legacy of Juanita Millender-McDonald as a humble, selfless champion for women will endure for generations to come.  
2.DesignationThe portion of California State Route 91 located in Los Angeles County, California, from post mile 10.4 to post mile 11.1 shall be known and designated as the Juanita Millender-McDonald Highway.  
3.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the portion of California State Route 91 referred to in section 2 shall be deemed to be a reference to the Juanita Millender-McDonald Highway.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
